Citation Nr: 9929563	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1977.  This appeal arises from a June 1994 rating 
decision of the Pittsburgh, Pennsylvania Regional Office (RO) 
that denied service connection for depression as secondary to 
service-connected tinnitus.  The notice of disagreement was 
received in July 1994.  The statement of the case was issued 
in July 1995.  The veteran's substantive appeal was received 
in July 1995.

On February 18, 1998, a hearing was held in Washington, DC 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This case was remanded in April 1998 for further development.  
The case was thereafter returned to the Board.

The Board notes that the veteran's representative has filed a 
motion for revision of the Board's December 1, 1988 decision 
on the grounds of clear and unmistakable error (CUE).  The 
issue of CUE in the Board's December 1, 1988 decision is not 
inextricably intertwined with the issue on appeal.  
Therefore, the issue will be handled separately from the 
matter currently on appeal. 


FINDING OF FACT

The claim for service connection for depression as secondary 
to service connected tinnitus is plausible.



CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for depression as secondary to service connected 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in June 1975, no history 
of depression was noted.  On examination, the veteran's 
psyche was clinically evaluated as normal.

On a separation examination in June 1977, it was noted that 
the veteran had depression since 1976, there were no 
complications and no sequela.  On examination, the veteran's 
psyche was clinically evaluated as normal.  No mental defects 
were found.  Remarks from a Clinical Social Worker indicated 
that the veteran presented himself as an angry and abrasive 
individual.  His attitude in the interview could be described 
as - give me what I want when I want it or you will be sorry.  
This individual did not provide sufficient supportive 
information or history to substantiate a character and 
behavior disorder diagnosis.  However, his attitude and 
behavior in the interview strongly suggested the presence of 
a character disorder.  He showed signs of immaturity, 
impulsivity, hysterical, aggressive, and passive aggressive 
mechanisms.  

By rating action of June 1987, service connection for 
tinnitus was granted.

A VA outpatient record from February 1989 indicates that the 
veteran had major depression.  He was status post subdural 
hematoma.  He had a history of tinnitus.  An undated VA 
outpatient record indicates that the veteran had an Axis I 
diagnosis of dysthymic disorder and an Axis III diagnosis of 
tinnitus and status post multiple motor vehicle accidents 
with head trauma and whiplash.

In July 1991, the veteran filed a claim for service 
connection for depression as caused by his service connected 
tinnitus.

VA treatment records from April 1989 to August 1991 show the 
veteran was treated for questionable depression, impulse 
disorder, and adjustment disorder.  Of particular note is an 
intake evaluation from April 1989 that indicates that the 
veteran complained of difficulty with anger control and 
depression.  He was angry with the VA for not granting a 
retroactive benefit.  Mental status examination was extremely 
difficult to conduct due to the veteran's insistence on 
repeating his grievances against the VA.  There was much 
emphasis on the idea that his psychiatric difficulties were 
entirely a result of external circumstances.  The diagnostic 
impressions included rule out major depression and 
personality disorder not otherwise specified (insufficient 
information for more precise diagnosis).  

On a VA examination in March 1992, the Axis I diagnoses 
included organic personality disorder (disinhibited frontal 
lobe syndrome) and rule out delusional disorder, paranoid 
type.  The Axis III diagnoses included history of left 
frontotemporal subdural hematoma and history of tinnitus.  

In a June 1992 letter from the VA to the veteran's 
representative regarding the pharmacy co-pay program, it was 
noted that the veteran's physician stated that the veteran's 
anxiety was partly aggravated by his service connected 
disabilities of tinnitus, bone disease, genito-urinary system 
disability, and TB pulmonary lung disability.  

In an August 1992 report, Narayan T. Nayak, M.D. indicated 
that the veteran was seen for back problems.  It was noted 
that the veteran's past medical history included severe head 
injury many years ago, with total recovery from same.  

In a July 1993 report, Lawrence B. Haddad, Ph.D., indicated 
that the veteran described back problems and tinnitus and 
much emotional difficulty in attempting to adjust himself to 
the physical impairment.  The signs, symptom clusters, and 
objective test results were consistent with the diagnosis of 
adjustment disorder with mixed emotional features with 
persistent pain problems.  Additionally, there were strong 
indications of the potential for major depression.  

VA outpatient treatment records from May 1992 to April 1994 
show that the veteran reported that his mental problems, 
anxiety, and nervousness were due to his tinnitus.  The 
assessments included adjustment disorder with anxiety, 
adjustment disorder with mixed emotional features, and 
adjustment disorder with multiple physical problems.  

By rating action of June 1994, service connection for 
depression as due to service connected tinnitus was denied.  
The current appeal to the Board arises from this action.

In a July 1994 report, Dr. Haddad indicated that the veteran 
had been involved in individual psychotherapy since June 
1993.  The established diagnoses were adjustment disorder 
with mixed emotional features, severe, and episodes of a 
major depression.  These were not a character or personality 
disorder.  The emotional distress he experienced was a 
prominent reaction component emerging in direct response to 
multiple precipitating factors, the major ones being a 
chronic pain problem and long term service related tinnitus.  
The long term debilitating effects of tinnitus and conflict 
with the VA were the substantial factors with regard to the 
veteran's depression.  

In a January 1995 report, Dr. Haddad indicated that the 
veteran was being treated for recurrent major depression.  
The emotional distress was a prominent reaction component 
emerging in direct response to his chronic long term 
tinnitus.  It was his professional opinion that the 
depressive status had deepened, seeming to correspond with 
the intensity of the tinnitus.  

On a VA examination in August 1995, it was noted that the 
veteran reported difficulty with depression and aggravation 
secondary to tinnitus from the time of his discharge from the 
service.  The Axis I diagnoses included organic personality 
disorder (disinhibited frontal lobe syndrome) and major 
depressive disorder, secondary to organic personality 
disorder and multiple medical problems including tinnitus 
(recurrent).  It was the examiner's view that the veteran did 
have some emotional turmoil secondary to tinnitus.  The 
tinnitus was presenting the veteran with at least slight to 
definite impairment in social and occupational adaptability.

In an August 1995 report, Dr. Haddad indicated that the 
veteran's tinnitus was a substantial contributory factor to 
the veteran's present dysfunctional status, i.e., a major 
depression, recurrent.

At a hearing at the RO in October 1995, the veteran testified 
that he had depression related to tinnitus while in the 
service, and he was currently having emotional problems 
related to his tinnitus.  

In October 1995, a September 1994 report was received from R. 
J. Lanz, Jr., M.D., indicated that the veteran complained of 
tinnitus and a back injury and was depressed because of these 
physical problems.  The diagnostic impressions included 
depressive disorder, quite possibly major depression.  He had 
numerous physical problems, including a history of traumatic 
brain injury.

On a February 1996 VA examination, the veteran reported a 
long history of tinnitus which had caused him extreme 
psychological distress and ultimately resulted in depression.  
The veteran showed evidence of cognitive impairment which 
could be related to his history of head injury.  However, it 
should also be noted that these symptoms might have been 
related to a more general psychiatric disturbance.  In 
addition, it was likely that his poor psychological 
adjustment would be aggravated by his tinnitus and other 
physical problems.  The Axis I diagnoses included cognitive 
disorder, not otherwise specified.  The Axis II diagnoses 
included mixed personality disorder.  The Axis III diagnoses 
included history of head injury, complaints of back pain and 
shoulder injury, and tinnitus.  

Associated with the file was an April 1996 report from Dr. 
Haddad, wherein it was indicated that the veteran was 
diagnosed with adjustment disorder with mixed emotional 
features, severe, and major depression, recurrent.  It 
appeared to him that the purported head injury did not play a 
significant role in the veteran's present dysfunctional 
status, therefore, it was deemed, with a reasonable degree of 
psychological certainty that the veteran's emotional distress 
was a prominent reaction component emerging in direct 
response to chronic pain problems and long term service 
related tinnitus.  

In a June 1996 report, Dr. Haddad indicated that the veteran 
was being treated for major depression, recurrent.  This 
emotional distress had been a long term issue and 
corresponded to his tinnitus.  It was noted that the 
veteran's service separation examination documented both 
depression and tinnitus.  It was concluded that the service 
connected tinnitus played a significant contributory role and 
was accountable as the single most significant stressor 
precipitating his depression.  

VA outpatient records from July 1994 to December 1996 show 
that the veteran was seen with a history of tinnitus and 
severe anxiety and emotional distress engendered by his fight 
for service connection.  The assessments included adjustment 
disorder with mixed emotional features secondary to his 
persistent tinnitus problems.  Of particular note is a 
December 1996 treatment record that shows that the veteran 
was seen with a history of depression, paranoia, anxiety, and 
anger.  The veteran had problems with his back.  He had been 
battling with the VA to get more compensation for his 
tinnitus.  The diagnoses included major depressive disorder, 
which was secondary to organic personality disorder and 
medical problems.  

VA outpatient records from August 1997 to March 1998 show 
that the veteran was seen with complaints of feeling 
stressed, crying, not sleeping, no appetite, and little 
energy.  The impressions included adjustment disorder with 
depressed mood, adjustment disorder with mixed emotions, 
major depression was not excluded, and dysthymic disorder was 
not excluded.  

In a December 1997 report, Dr. Haddad indicated that the 
veteran was treated for major depression, recurrent.  This 
emotional distress corresponded to the veteran's tinnitus.  
The records as to a physical evaluation during time of 
discharge from service specifically documented "depression 
still occurring" as well as a "hearing disturbance".  It 
was concluded with a reasonable degree of psychological 
certainty that the service connected tinnitus played a 
significant contributory role and was accountable as the 
single most significant stressor precipitating his 
depression.  

At a Board hearing in February 1998, the veteran testified 
that he had depression related to tinnitus while in the 
service.  It had become worse over the years.  His depression 
was additionally aggravated by the frustration he felt in his 
dealings with the VA.

Associated with the file in August 1998 were treatment 
records from June 1993 to August 1996 from Dr. Haddad that 
show that the veteran was initially seen in June 1993 with 
complaints of back problems with paranoia, anger, 
aggravation, and anxiety.  The suggested diagnosis was 
adjustment disorder with mixed emotional features, severe 
with chronic pain problems.  Thereafter, the veteran was seen 
with complaints of back pain, anxiety, paranoia, depression, 
and frustration.  

VA outpatient records from March 1998 and October 1998 show 
that the veteran was seen with complaints of back and 
shoulder pain and tinnitus.  He complained of poor sleeping, 
anxiety, frustration, crying, and depression.  The 
impressions included adjustment disorder with mixed emotions, 
major depression was not excluded, and dysthymic disorder was 
not excluded.  

Associated with the file in October 1998 were Social Security 
Administration (SSA) records duplicative of evidence 
contained in the file.  Additional evidence received includes 
the following:

A December 1993 evaluation from Sanford 
Golin, Ph.D., indicates that the veteran 
had an affective disorder.  

A Disability Determination from December 
1993 indicates that the veteran's primary 
diagnosis was lumbar disc disease with a 
secondary diagnosis of major depression.  

An October 1994 evaluation from Douglas 
Schiller, Ph.D., indicates that the 
veteran had depressive syndrome and 
adjustment disorder with possible history 
of depressive disorder.  

A September 1993 treatment record from 
Dr. Haddad indicates that the veteran was 
seen with a diagnosis of major 
depression.  The history was a severe 
back injury in June 1992 with no physical 
improvement.  

A March 1995 report from Dr. Haddad 
indicates that the veteran was seen with 
significant functional limitation as a 
result of his back problems.  He 
additionally had tinnitus with much 
emotional difficulty in attempting to 
adjust himself to the physical 
impairment.  The diagnoses included major 
depression, recurrent.  

A July 1995 report from Peter J. 
Gagianas, M.D., shows that the veteran 
was initially seen in December 1992 with 
back pain and chronic tinnitus that 
caused depression.  The veteran had 
depression secondary to his medical 
problems.  

In a February 1999 report, Dr. Haddad indicated that the 
veteran was being treated for major depression, recurrent 
with chronic pain, tinnitus, and residual cognitive deficits.  

In a February 1999 report, Dr. Gagianas noted that the 
veteran was unemployable because of chronic low back pains 
and depression.  Also, he had disabilities to include chronic 
tinnitus.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
a veteran incurs a nonservice-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability prior to incurring 
the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

In this case, the veteran is claiming that he has depression 
that was incurred in service or developed secondary to his 
service connected tinnitus.  He has submitted reports from 
Dr. Haddad that indicate that he has depression that is 
secondary to his service connected tinnitus.  Therefore, the 
veteran has satisfied the threshold requirement of presenting 
a well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran has set forth a claim which is 
plausible. 

Thus, as the veteran is service connected for tinnitus and 
there has been a connection between depression and his 
service connected tinnitus, the Board finds that the veteran 
has presented a claim for service connection for depression 
as being related to his service connected tinnitus that is 
well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for depression is well 
grounded, the appeal is granted.


REMAND

When the Board remanded this case to the RO in April 1998, it 
requested the RO (1) to obtain the veteran's treatment 
records for depression, (2) to obtain Social Security 
Administration records, (3) to schedule him for a VA 
orthopedic examination at a facility other than Highland 
Drive VAMC for a medical opinion as to veteran's correct 
current neuropsychiatric diagnosis(es) and the onset of such 
disability(ies), if any, and (4) to readjudicate the claim 
for service connection for depression.  The Board requested 
that the examiners review the claims folder prior to 
examining the veteran.  

The requested development has not been completed.  The 
veteran was scheduled for an examination at the Highland 
Drive VAMC, at which he did not appear.  The veteran has 
indicated that he would attend an examination at the 
University Drive VAMC; therefore, an examination at the 
University Drive VAMC must be accomplished.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given that the development sought by the Board has not 
been fully completed, a remand for further development is now 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

In this case, the veteran contends that he currently suffers 
from depression, and that his depression is a reaction to his 
service-connected tinnitus.  He argues that the incessant 
noise created by his service-connected tinnitus makes him 
irritable, short-tempered, and depressed.  However, if his 
psychiatric condition is not determined to have been produced 
by his tinnitus, he maintains that his service-connected 
tinnitus has exacerbated said condition.  The veteran 
submitted several letters from a Lawrence B. Haddad, Ph.D., 
to support of his claim.

Letters submitted in July 1993, July 1994, January 1995, 
August 1995, April 1996, June 1996, and December 1997 
indicate that Dr. Haddad believes that the veteran's current 
psychiatric condition is related to the veteran's service-
connected tinnitus.  Specifically, Dr. Haddad noted in a 
January 1995 letter that he had diagnosed the veteran as 
having recurrent major depression, and that the veteran's 
"depressive status" was deepened by the intensity of his 
tinnitus.  Elaborating further, Dr. Haddad stated that the 
veteran's "emotional distress" functioned as a "direct 
response" to the chronic long-term tinnitus.  Noting that an 
August 1995 VA psychiatric examination report indicated that 
the veteran had been diagnosed as having a major depressive 
disorder, and that the depression was secondary to multiple 
medical problems including tinnitus, Dr. Haddad said in 
August 1995 that the veteran's tinnitus was a "substantial 
contributing factor" to his dysfunctional status.  In a June 
1996 letter, Dr. Haddad opined that the veteran's service-
connected tinnitus played a "significant contributory role" 
and was "accountable as the single most significant 
stressor" precipitating the veteran's depression.  Moreover, 
in his December 1997 letter, Dr. Haddad stated that this 
determination was based on extensive direct involvement with 
the veteran since 1993.

The Board observes, however, that a February 1996 VA 
psychiatric examination diagnosed the veteran as having a 
cognitive disorder and a mixed personality disorder.  In 
other words, even though the examination report noted that 
the veteran's poor psychological adjustment had been 
aggravated by his tinnitus, the veteran was not diagnosed 
with a condition that is compensable under VA regulations.  
Similarly, medical records from the Highland Drive VA Medical 
Center (VAMC) dated May 1992 to April 1994 indicated that the 
veteran was being treated for an adjustment disorder with 
mixed emotional features, and that it was believed that the 
veteran's tinnitus was associated with said condition.

Additionally, the Board notes that the veteran has received 
outpatient psychiatric treatment through the Highland Drive 
VAMC and has had treatment by Peter J. Gagianas, M.D.  The 
Department of Veteran Affairs (VA) has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The Court has held that the duty to assist includes 
obtaining available records which are relevant to the 
claimant's appeal.  The duty to assist is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  As VA medical records are considered constructively 
contained in the claims folder, it is necessary to obtain the 
veteran's current medical records from the Highland Drive 
VAMC prior to a final decision in this case.  Records from 
Dr. Gagianas should additionally be obtained.

Finally, at the Board hearing, the veteran appeared to be 
arguing that service connection is warranted on a direct 
basis for a psychiatric disability.  The issue of direct 
service connection has not yet been addressed by the RO.  To 
avoid piecemeal adjudication of this claim, the RO should 
take adjudicate this claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should inform the veteran that 
it will consider the issue of direct 
service connection for a psychiatric 
disability.  The veteran should be 
invited to submit any additional evidence 
or argument on this issue.  In 
particular, the veteran should be 
informed that a well-grounded claim 
requires medical evidence of a 
relationship between any current 
psychiatric disability and military 
service.  A rating action and a 
supplemental statement of the Case should 
be issued, and the veteran should be 
informed of the need to file a timely 
substantive appeal if the Board is to 
address this matter.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for depression 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Peter J. Gagianas, M.D. and the 
Highland Drive, VAMC.

3.  After the above has been 
accomplished, the veteran should be 
scheduled for an examination by a board 
of two psychiatrists.  The RO should 
arrange for the veteran to be examined at 
a facility other than the Highland VAMC.  
The claims folder should be made 
available to the examiners for review 
before the examination.  Psychological 
testing should be performed.  

The Board of Psychiatrists should 
determine the correct diagnosis(es) of 
all current psychiatric disabilities.  If 
there is disagreement with any diagnosis 
of record, the Board should so indicate 
and discuss the reasons therefor.  The 
Board should determine whether it is at 
least as likely as not that the veteran's 
service-connected tinnitus caused any of 
the veteran's psychiatric condition(s), 
or whether it is at least as likely as 
not that there was an increase in 
severity of each existing psychiatric 
disability attributable to the service 
connected tinnitus.  If any increase 
occurred, the examiners should attempt to 
quantify the increase.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the psychological testing and 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  In doing so, 
consideration should be given to 
38 C.F.R. § 3.310 and to the holding of 
the Court in Allen v. Brown.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







